DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims in the application have been amended as follows:

7.    (currently amended) An access 
an access control with a biometric marker sensor operable to sense biometrics data; and
a body-worn device operable to sense biometrics data, wherein the biometrics data is associated with at least one of heart rate, skin temperature, eye movements, and sudden bodily movements of the user, the body-worn device operable to communicate with an access control system via a mobile device;
the access control system operable to compare the biometrics data from the body-worn device and the biometrics data from the access control to determine a user intent to access the particular access control from a plurality of locally adjacent access controls in response to the comparing without a
specific additional action being taken by the user other than physical contact with a handle associated with the access control, wherein agreement between the biometrics data from the body-worn device and the biometric marker sensor within a predetermined confidence permits operation of the access control, via credentials submitted to the access control from the mobile device.

a multiple of locally adjacent access controls, each of the multiple of locally adjacent access controls having a biometric marker sensor operable to sense biometrics data of a user;
a body-worn device operable to sense biometrics data of the user, the body-worn device operable to communicate with an access control system via a mobile device, the access control system operable to compare the biometrics data from the body-worn device and the biometrics data from the access control after each are aligned to a globally synchronized time to determine a user intent to access one of the multiple of locally adjacent access controls in response to the comparing without a specific additional action being taken by the user other than physical contact with a handle of the access control, wherein agreement between the biometrics data from the body-worn device and the biometric marker sensor within a predetermined confidence permits operation of the access control via credentials submitted to the access control from the mobile device.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art teaches including biometric sensors such as gesture recognition and gaze recognition to determine a user’s intent to unlock a door, but none of the prior arts teach or suggest a system or method to determine user intent to access a particular access control out of a plurality of access controls further including comparing of biometrics from a wearable to verify the user’s intent to access a door and unlocking the door upon receiving a credential as claimed in claims 1, 7, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190172281 A1 teaches an access control system is described along with a method for operating the system. In one example, a system and method are disclosed that provide a hands-free solution thereby enabling a user to walk through a door or portal with no stop in motion and limited to no interaction or user effort. Security of the system is still maintained even though user interactions are significantly decreased.
US 20200100108 A1 teaches an access control system and methods according to at least one embodiment leverage wireless access credentials to allow a user to securely gain access to a secured area using his or her mobile device. As such, a credentialed mobile device may permit access to the secured area without requiring a real-time connection to a credential management system and/or an administrative system.
US 20130027180 A1 teaches a system and method for providing access to or from a controlled space includes a device, a credential, a sensor, and a controller. The credential identifies or is associated with a user of the system and the device is configured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689